UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 12, 2014 Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-11459 PPL Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-2758192 333-173665 LG&E and KU Energy LLC (Exact name of Registrant as specified in its charter) (Kentucky) 220 West Main Street Louisville, KY40202-1377 (502) 627-2000 20-0523163 1-2893 Louisville Gas and Electric Company (Exact name of Registrant as specified in its charter) (Kentucky) 220 West Main Street Louisville, KY40202-1377 (502) 627-2000 61-0264150 1-3464 Kentucky Utilities Company (Exact name of Registrant as specified in its charter) (Kentucky and Virginia) One Quality Street Lexington, KY40507-1462 (502) 627-2000 61-0247570 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 - Other Events Item 8.01 Other Events On August 12, 2014, Louisville Gas and Electric Company ("LG&E") and Kentucky Utilities Company ("KU" and, together with LG&E, the "Companies") issued a press release announcing that they will withdraw their proposal to build a new natural gas combined-cycle generating unit in western Kentucky, but will continue with plans to build a solar generation facility in central Kentucky.The decision is based upon revised estimates of future capacity timing requirements for the Companies following the election by certain of KU's municipal customers to terminate their wholesale power contracts in 2019. The withdrawn project had been anticipated to be constructed at KU's Green River generating station by 2018 for an estimated cost of approximately $700 million.The Companies will continue with their plans for construction of an estimated 10MW solar generation facility, anticipated to cost approximately $36 million, at KU's E.W. Brown generating station.Subject to regulatory applications, permitting and construction schedules, such facility is planned to be operational in 2016. A copy of the Companies' press release is filed herewith as Exhibit 99.1 and incorporated herein by reference. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 - Press Release dated August 12, 2014 of Louisville Gas and Electric Company and Kentucky Utilities Company announcing the withdrawal of their proposal to build a new natural gas combined-cycle generating unit. Statements in this report and the accompanyingpress release, including statements with respect to future events and their timing,as well as statements as to future costs or expenses, regulation, corporate strategy and performance, are "forward-looking statements" within the meaning of the federal securities laws.Although PPL Corporation, LG&E and KU Energy LLC and the Companies believe that the expectations and assumptions reflected in these forward-looking statements are reasonable, these expectations, assumptions and statements are subject to a number of risks and uncertainties, and actual results may differ materially from the results discussed in the statements.The following are among the important factors that could cause actual results to differ materially from the forward-looking statements: regulatory and construction approvals and permitting; customer and market demand and prices for electricity; political, regulatory or economic conditions in states and regions where PPLCorporation, LG&E and KU Energy LLC and the Companies conduct business; and the progress of actual construction, including the cost of the relevant equipment, assets or facilities.Any such forward-looking statements should be considered in light of such important factors and in conjunction with PPL Corporation's, LG&E and KU Energy LLC's and the Companies' Form 10-K and other reports on file with the Securities and Exchange Commission. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants have duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. PPL CORPORATION By: /s/ Stephen K. Breininger Stephen K. Breininger Controller LG&E AND KU ENERGY LLC By: /s/ Kent W. Blake Kent W. Blake Chief Financial Officer LOUISVILLE GAS AND ELECTRIC COMPANY By: /s/ Kent W. Blake Kent W. Blake Chief Financial Officer KENTUCKY UTILITIES COMPANY By: /s/ Kent W. Blake Kent W. Blake Chief Financial Officer Dated:August 13, 2014
